DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1, 4-6, and 21-37 are pending. Claims 2-3 and 7-20 are canceled. Claim 26 is no longer a duplicate of claim 25. Amendment has overcome the rejection under 35 USC 112(a). Amendment has overcome all rejections under 35 USC 112(d). Amendment has overcome the antecedent basis issues regarding “the titanium metal particles” and “the growing ice crystals” in claims 1 and 31; however, these antecedent basis issues remain in claim 22. Amendment has overcome all rejections under 35 USC 103.

Claim Interpretation
Applicant’s amendment filed November 10, 2021 has rendered moot any interpretation of “their places” in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-30, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the titanium metal particles" in the fourth line of claim 22. There is insufficient antecedent basis for this limitation in the claim. 
Claim 22 recites the limitation “the growing ice crystals" in the fifth line of claim 22. There is insufficient antecedent basis for this limitation in the claim.
Claims 23-30 are rejected under 35 USC 112(b) because they depend on claim 22. 
Regarding the limitations “about 2 hours to about 4 hours” in both claim 26 and claim 36, the present disclosure states “the anatase oxidation layer may be formed by presoaking the porous metal foam in hydrogen peroxide (H2O2) at about 100 degrees Celsius (e.g., 100 degrees or more, 100 degrees or less, 55, 95, 105, or 150, plus or minus 5, 10, or 20, 25, 50, or 75 degrees, or plus or minus 1 percent, 2, percent, 5 percent, 10 percent, or 20 percent) for about 3 hours (e.g., 3 or fewer hours, or 3 or more hours, 1, 2, 4, 5, 7, or 8 hours, plus or minus 0.5, 1, or 2 hours, or plus or minus 1 percent, 2, percent, 5 percent, 10 percent, or 20 percent)” (paragraph [18] of the present disclosure). As the disclosure only provides explicit support for “about 3 hours” and no other values are modified by approximating language, it is not clear how “about 2 hours to about 4 hours” is intended to be interpreted in view of the specification or if the specification supports “about” 2 hours to “about” 4 hours. Note that paragraph [18] does support 2 hours to 4 hours without the word “about”. As any duration of time is 3 or fewer hours or 3 or more hours, it is further not clear that the recited “about 2 hours to about 4 hours” limits the scope of claims 26 and 36 in view of the language with which the specification describes “about 3 hours” because any step must occur for some duration, and the disclosed range for “about 3 hours” covers all time durations. 


Allowable Subject Matter
Claims 1, 4-6, 21, 31-35, and 37 are allowed.
Claims 22-30 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Each of independent claims 1, 22, and 31 claims a method comprising pouring a titanium metal slurry on a copper rod that is standing in a vessel, forming a porous green-body by drying ice crystals, reducing and sintering the green body to form a porous metal foam, and forming an anatase layer by at least steps of presoaking in hydrogen peroxide and oxidizing in an air furnace. Each of independent claims 1, 22, and 31 sets forth some temperatures for reduction, sintering, soaking, and air treatment, particularly that the temperature for the oxidation in air is 400 degrees Celsius to 800 degrees Celsius.
The combination of Cho (US20140004441) in view of Okazumi (Okazumi, Takuro, et al. "Anatase formation on titanium by two-step thermal oxidation." Journal of Materials Science 46.9 (2011): 2998-3005) and Wu (Wu, Jin-Ming, et al. "Porous titania films prepared from interactions of titanium with hydrogen peroxide solution." Scripta Materialia 46.1 (2002): 101-106) was previously relied upon to render obvious claimed processes, and the combination is the closest prior art combination of record.
Wu was specifically relied upon to teach oxidation in air; however, Wu only performs the oxidation step at                         
                            300
                            °
                        
                    C, and Wu does not teach adjusting temperature for the heat treating in air following soaking in hydrogen peroxide, and Wu suggests that the heat treatment is insensitive to temperatures above                         
                            300
                            °
                        
                    C (Results and discussion section second paragraph page 102). As such, claims 1, 22, and 31 define over Cho in view of Okazumi and Wu for at least the reason that Wu does not suggest a temperature at or approaching that of 400 degrees Celsius to 800 degrees Celsius for heat treating in air following soaking in hydrogen peroxide.
Claims 4-6 and 21 depend on claim 1; claims 23-30 depend on claim 22, and claims 32-37 depend on claim 31. Dependent claims incorporate the limitations of the claims on which they depend and define over the prior art for at least the reasons provided above.

Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues that amendments address  rejections set forth under 35 USC 112, but the amendment does not correct the antecedent basis issues regarding “the titanium metal particles” and “the growing ice crystals” in claim 22 set forth in the prior office action, and amendment introduces new uncertain limitations in claims 26 and 36.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736